 Case 6:20-cv-00512-JDK-JDL Document 7 Filed 12/08/20 Page 1 of 2 PageID #: 15




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
MAX KELLEY, #20305206,                      §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-512-JDK-JDL
                                            §
MICHAEL UPSHAW, et al.,                     §
                                            §
      Defendants.                           §
                                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Max Kelly, a prisoner confined at the East Texas Treatment Center

 within the Texas Department of Criminal Justice (TDCJ), proceeding pro se and in

 forma pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case

 was referred to United States Magistrate Judge John D. Love for findings of fact,

 conclusions of law, and recommendations for the disposition of the case.

       On October 28, 2020, Judge Love issued a Report recommending that

 Plaintiff’s civil rights action be dismissed, without prejudice, for want of prosecution

 and Plaintiff’s failure to comply with an order of the Court. Docket No. 5. A copy of

 this Report was sent to Plaintiff at his last-known address, with an acknowledgment

 card. However, to date, no objections to the Report have been received.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                            1
Case 6:20-cv-00512-JDK-JDL Document 7 Filed 12/08/20 Page 2 of 2 PageID #: 16




examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).        Here, Plaintiff did not object in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 5) as the findings of this Court. It is

therefore ORDERED that this case is DISMISSED, without prejudice, for want of

prosecution and failure to obey a Court order.

        So ORDERED and SIGNED this 8th day of December, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
